ON THE MERITS                              (281 P. 825)
REVERSED AND SUIT DISMISSED.
This is a suit to annul a marriage on the ground of mental incapacity. No property rights nor children are involved. The parties were married at Redding, California, on January 9, 1925, and lived and cohabited together for more than two years before this proceeding was commenced. It is alleged that "as soon as plaintiff acquired sufficient mental capacity and understanding to comprehend what she had done, she immediately left the above named defendant, and since that time has not cohabited with the defendant as wife and husband, * * *." There is no allegation of fraud or duress.
We have read the transcript of evidence and conclude that plaintiff has wholly failed to establish by a preponderance of the evidence that she did not have sufficient understanding to appreciate the nature and consequence of what she was doing at the time she married the defendant. The presumption is that she was sane. It is the policy of the law to uphold the marital status and it should not be lightly set aside. It is difficult to lay down any general comprehensive test for determining the degree of mental capacity required to contract a marriage. Each case must of necessity be decided on its own facts. The best accepted test as to whether there is mental capacity sufficient to contract a valid marriage is whether there is capacity to understand the nature of the contract and the duties and responsibilities which it creates: Coleman v. Coleman, 85 Or. 99
(166 P. 47).
Looking to the record we find no unusual or suspicious circumstances surrounding this marriage. It was performed in the presence of a minister and his wife and daughter. Neither of these parties was called as a witness on behalf of the plaintiff. Her case is based wholly upon her own testimony and that of a *Page 27 
doctor who testified that she was a woman of highly emotional temperament, erratic, and was a "border line case." In response to the question, "Would you say she would be competent to decide on the question of marriage?" the doctor answered, "I don't know whether she would or not. That is a difficult question to answer. I think she would be competent at times on any subject, and at times I would not care to place very much confidence in her judgment." The marriage was performed about 13 months after the death of her former husband and it appears that she had sufficient mental capacity to act as administratrix of his estate. Yet she would have the court believe that she could not comprehend the nature of a simple contract of marriage.
The decree of the lower court in annulling this marriage is reversed and the suit is dismissed.
REVERSED AND SUIT DISMISSED.